PER CURIAM.
Vernon Moore appeals the judgment entered on a jury verdict convicting him of two counts of second-degree domestic assault and one count of second-degree endangering the welfare of the child. Defendant argues the trial court erred in excluding evidence. We find no error has occurred.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).